PER CURIAM.
Appellant seeks reversal of his two convictions, entered pursuant to his pleas of guilty, for the offenses of breaking and entering with intent to commit a misdemeanor and consecutive sentences of five years.
The sole issue raised on appeal is whether appellant was denied due process and equal protection of the law and his constitutional right to an appellate review of his convictions by the trial court’s refusal to order transcribed the proceedings surrounding the entry of his pleas of guilty. It should be noted that the assistant public defender for the Fourteenth Judicial Circuit filed an assignment of error relating solely to the sentencing proceeding, which *72proceeding was transcribed at the request of said assistant public defender. The assignments of error later filed by the Second Circuit’s Public Defender’s Office relate solely to the trial court’s refusal to grant appellant’s motion to transcribe the notes of appellant’s arraignment proceedings. There is no mention whatsoever concerning appellant’s pleas or the jurisdiction of the trial court.
This Court has previously decided the issue raised in this appeal adversely to appellant in the cases of Moore v. State, 298 So.2d 561 (Fla.App. 1st, 1974); Winters v. State, Case No. X-103, and Martin v. State, Case No. X-173 (Orders granting motions to dismiss filed March 5, 1975); and Wilson v. State, 312 So.2d 252 (Fla.App. 1st, 1975). Also see Cueni v. State, 303 So. 2d 411 (Fla.App. 1st, 1974) cert. den. 310 So.2d 738 (Fla.1975). Upon the authority of the above cited cases, the judgments and sentences appealed herein are affirmed.
RAWLS, Acting C. J., and McCORD and MILLS, JJ., concur.